Case 1:14-cv-01142-PKC-RML Document 395 Filed 02/12/20 Page 1 of 2 PagelD #: 18485

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

IN RE- CIVIL CASES REASSIGNMENT ORDER

Effective immediately, the Clerk of Court is requested to reassign the following cases-:

CV06-1329
CV 14-0188
CV 14-1142
CV15-1046
CV 15-6236
- CV15-6237
CV 15-6238
CV 16-0420
CV 16-3300
CV 16-3330
CV 16-3465
CV 16-3500
CV 17-0785
CV17-1015
CV17-5142
CV17-5357
CV17-5736
CV 17-6356
CV 18-0983
CV18-1312
CV 18-1446
CV 18-4203
CV 18-4333
CV 18-4405
CV 18-4459
CV 18-4655
CV 18-4823
CV 18-4834
CV 18-4934
CV 18-4958
CV 18-5090
CV 18-5109

 
Case 1:14-cv-01142-PKC-RML Document 395 Filed 02/12/20 Page 2 of 2 PagelD #: 18486

CV18-5214
CV 18-5448
CV 18-5486
CV 18-5614
CV18-5650
CV 18-5663
CV18-5719
CV 18-5843
CV19-1095
CV19-1557
CV19-1734
CV 19-1780
CV19-1809
CV19-1855
CV 19-1909
CV 19-1974
CV19-2000
CV 19-2078
CV19-2095
CV19-2521
CV 19-2533
CV19-2653
CV19-5152
CV 19-6773
CV03-1508
CV09-1484
CV14-4090
CV 15-2910
CV 18-0163
CV 18-5838
CV 18-7048

I recuse myself in each of the above cases.

DATED: 2/10/2020

SO ORDERED

ive W) suitlinr

(/JACK B. WEINSTEIN
SR. UNITED STATES DISTRICT JUDGE

 

 
